DETAILED ACTION
America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's elected group I (method of making nanoparticles) and the compounds of claims 9 and 10 (of the claim set of 6 June, 2016) with traverse in the reply filed on 21 Feb, 2017 and the phone call to Robert Thompson, applicant’s representative on 27 Feb, 2017.  The traversal was found unpersuasive, and the election/restriction requirement made final in the office action of 10 March, 2017.

Claims Status
Claims 1-9 are pending
Claim 9 has been amended.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Please note that this amendment is necessitated by amendment.
Claim 9 has been amended to that the number of oxyethylene units between the two portions of the linker is between 10 and 34.  However, the portion of the disclosure that is pointed to for support states that the value of n on either section is between 1 and 200, with no mention of a range that the combined total must be.  Thus, this amendment constitutes new matter.
response to applicant’s arguments
	Applicants point to fig 3 for support for this amendment.
Applicant's arguments filed 27 Jan, 2021 have been fully considered but they are not persuasive.

The claim is directed to two separate PEG chains.  It is clear from the disclosure (paragraphs 44 and 45) that the PEG length referred to is the length of one of these two PEG chains, not the combination of both, and the disclosure is not entirely clear which one.  This means that it does not provide support for the length of both PEG chains, as claimed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al (US 20100260676) in view of Hovlid et al (Nanoscale (2012) 4(12) p3698-3705), Seo et al (J. Am. Chem. Soc.(2013) 135(15) p5513-5516) and Meldal et al (Chem. Rev. (2008) 108 p2952-3015) and the Fluoresbrite technical data sheet 431 (available 2013) with evidentiary support from Lin et al (Virology (1999) 265 p20-34).

	Hanson et al discuss multifunctionalized nanoparticles to target the particles, treat disorders, and track the particles (abstract).  The groups that are attached to the particles are fairly general, but can include such things as RGD peptides (paragraph 9).  The nanoparticles are general, including inorganic or polymeric particles (paragraph 32).  Tracking moieties, such as fluorophores, can be attached to the particles (paragraph 35).  The azide-alkyne cycloaddition is specifically mentioned as a method of attaching materials to the particles (table 5, paragraph 43).  A linker identical with that of instant claim 9 was reacted with lipoic acid (n=3, 5, 7, 9) and bound to gold particles, with increasing the number of oxyethylene groups increasing the polarity of the material (paragraph 53), a result oriented variable.  
The difference between this reference and the instant claims is that this reference does not discuss how the RGD peptide is modified, does not discuss unattached dyes, uses a different order of reaction steps, and does not specify the RGD peptide is attached via the C or N terminus.
Hovlid et al discuss modified cowpea mosaic virus particles with RGD peptides using azide-alkyne cycloadition (abstract).  As evidenced by Lin et al, the virus crystalizes into a cubic unit cell 31.7 nm per side (p21, 1st column, 2nd paragraph), i.e. the particles are less than 500 microns in size to fit, and with a capsid made of two proteins forming three domains that assemble into an icosahedral unit (fig 3, p24, top of page).  Proteins are st page, 1st paragraph).  Please note that these are much the same utility as the particles of Hanson et al.  Gene delivery is a common use (2nd page, 2nd paragraph).  Targeting ligands can be added, as well as PEG to reduce immunogenicity and non-specific interactions, and fluorescent labels can be added to allow tracking (2nd page, 2nd paragraph).  The cyclic peptide RGDfV was attached to the virus to target it to integrins (3d page, 2nd paragraph).  A carboxy compound (5(-3-azicopropylamino)-5-oxopentanoic acid was added to the virus, which was then reacted via azide-alkyne cycloaddition in a mix of phosphate buffer/DMSO with a DMSO concentration of less than 20% (3d page, 5th paragraph).  Note that the peptides were linked to the alkyne via a PEG of 11 oxyethylene  units (fig 5, 15th page).  The capsid was then reacted with a dye (3d page, 5th paragraph).  Please note that this is a specific example of the more general discussion of Hanson et al, and uses a longer oxyethylene chain.
Seo et al describe an RGD peptide with the sequence XGGGRGDS, with X=propargyl glycine (pS4 of supplementary information, 3d paragraph).  The glycines are a linker, and other linkers are obvious variants.  This is very similar to applicant’s elected peptide if n=0 – the difference between a glycine and the linker between the peptide and the propargylglycine is only the length of a methylene chain, which is not a patentable distinction (MPEP 2144.09).  The propargyl glycine is used to attach the peptide to various polymer compounds (note scheme 1, p5513, 2nd column, middle of page).  This reference teaches an RGD peptide modified with propargyl glycine patentably indistinct from the material of claim 10 used to attach the peptide to various compounds via click chemistry.
Meldal et al is a general review article on azide-alkyne cycloaddition, which describes such things as solvents used and time of reaction (note table 2, p2959).  Among the reaction conditions noted in this table is in DMSO/Tris at 37ºC for 0.1-0.8 hrs, and H2O/DMSO at 23ºC for 0.07 hrs (i.e. 4 min).  This reference discusses reaction conditions used for the reaction described by the other references cited in this rejection.
The Fluoresbrite data sheet discuss a fluorescent microparticle (1st page, 1st column, 2nd paragraph) modified with various functional groups for attachment of polypeptides (1st page, 2nd column, 3d paragraph).  The dye are held by dye entrapment, rather than covalent binding (1st page, 2nd column, 1st paragraph).
	Therefore, it would be obvious to use the peptide of Seo et al in the invention of Hanson et al, as it has the same sequence as the peptide described by Hanson et al, and is used for a reaction described in Hanson et al 
	Furthermore, it would be obvious to use the longer oxyethylene chain of Holvid et al, to reduce the immunogenicity and non-specific interactions.  As PEG is commonly used in the art, and Hanson et al describes varying this parameter to modulate the hydrophilicity, an artisan in this field would attempt this substitution with a reasonable expectation of success.
	In addition, it would be obvious to use the Fluoresbrite microparticles as the particles of Hanson et al, as a simple substitution of one known element for another yielding expected results.  As the particles are intended to have material conjugated to them, an artisan in this field would attempt this process with a reasonable expectation of success.
	Finally, it would be obvious to use the reaction conditions described by Meldal et al for the same reaction described by Hanson et al, Holvid et al, and SEo et al, as a simple substitution of one known element (the reaction conditions described by the other references) for another (the reaction conditions of Meldal et al) yielding expected results (azide-alkyne cycloaddition).  Alternatively, the reaction conditions are subject to optimization, with Meldal et al showing that it is possible to optimize to meet the time requirements of the instant claims.
	Both Holvid et al and Hanson et al react a structure comprising a free amine attached to an azide via a linking unit to a carboxylate on a second linking unit, which is then attached to the particle, but the difference in the order of reactions in the prior art is not patentably distinct from that claimed by applicants.  Both Hanson et al and Holvid et al discuss attachment of a peptide via azide-alkyne cycloaddtion to a polymer nanoparticle.  Seo et al teaches attachment to the N-terminus of the peptide.  The Fluoresebrite microparticles describe a dye labeled particle for conjugation.  Thus, the combination of references render obvious claim 1.
	Hanson et al discuss a structure identical with claim 9, with 3, 6, or 9 oxyethylene units, while Seo et al discuss the rest of the linker of claim 9, rendering obvious claims 2, and 8,.
	Holvid et al use 11 oxyethylene units in the linker.  Alternatively, Hanson et al use 9 oxyethylene units, and mention that adding additional units will increase hydrophilicity, implying this is an optimizable value.  Alternatively, the 9 oxyethylene units of Hanson et al are close to the number required by claim 3, and are not patentably distinct (MPEP 2144.09).  Thus, the combination of references render obvious claim 3.

	Holvid et al discuss buffer/DMSO mixtures for their reactions, with the DMSO less than 20%, rendering obvious claims 6 and 7.  Alternatively, differences in concentration, absent secondary considerations, is not considered a patentable distinction (MPEP 2144.05(II)(A)).
	While the references use linkers with only one PEG chain, adding a second one is not considered a patentable distinction, absent secondary considerations as duplication is considered obvious (MPEP 2144.04(VI)(B)).  Alternatively, every part of the linker is known in the art, rendering it a combination of known elements yielding expected results (i.e. connecting the peptide to the particle).
Response to applicant’s arguments
	Applicants point to an examiner’s note that reducing dye leaching is optimization to argue that there is no rationale in the rejection as to why a person would optimize with a reasonable expectation of success, and that a person of skill in the art would not be motivated to combine based on the known dye leaching, as described in a declaration filed 9 July, 2020.
 Applicant's arguments filed 27 Jan, 2021 have been fully considered but they are not persuasive.

	With regards to the argument about optimization, there is nothing in the rejection itself about optimizing.  The rejection is based on substitution of known elements yielding expected results (coupling).  The examiner’s note merely states that the factors that control the movement of a small molecule through a polymer network are known.
	Applicant points to their declaration of 9 July, 2020 to argue that it is not obvious to combine the references.  The sum total of the reference discussing the leaching of dyes from the particle is

    PNG
    media_image1.png
    130
    644
    media_image1.png
    Greyscale
.  In other words, in the opinion of the author of the declaration, because of leaching, a person would not use the reaction conditions of Meldal et al.  However, the reasoning is not clear.  The Fluoresbrite data sheet explicitly discusses attachment of polypeptides to the particles.  This means that there must be some chemistry used to attach the polypeptides to the particles.  However, the declaration does not state why a person of skill in the art would avoid the reaction conditions of Meldal et al; all that the declaration states is that, in the opinion of the author of the declaration, it is not obvious because of the known issue with leaching.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658